REcEa\/ED

FEB 1 1 ng UNITED STATES DISTRICT COURT
WESTERN DlSTRICT OF LOUISIANA
MS;€R§‘¥M?Y%FCLL§S§MN ALEXANDRIA DIVISION

ALEXANDR|A, LOU|S|ANA

 

DERRICK BRUNSON CASE NO. l4-CV-2467

 

-vs- JUDGE DRELL
K. NICHOLS, ET AL. MAG. JUDGE PEREZ~MONTES
J U D G M E N T

F or the reasons stated in the Report and Recommendation of the Magistrate Judge
previously filed herein, and after a de novo review of the record including the objections filed by
Petitioner, and having determined that the findings and recommendation are correct under the
applicable lavv;

lT IS ORDERED that Defendants’ motion to dismiss (Doc. 43) is GRANTED and,
accordingly, it is hereby

ORDERED, ADJUDGED and DECREED that the remainder of Plaintiff’ S claims against
Defendants are DENIED and DISMISSED With prejudice

veto

THUS DONE AND SlGNED at AleXandria, Louisiana, this g f day of February, 2019.

c~»`\ `_

 

 

"`DEE*]§F DRELL
UNITED sTATEs DISTRICT JUDGE

